 
 
I 
111th CONGRESS
1st Session
H. R. 1753 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2009 
Ms. Ginny Brown-Waite of Florida (for herself, Mr. Bilbray, Mrs. Myrick, Mr. Rohrabacher, Mr. Luetkemeyer, Mr. Burton of Indiana, Mr. Lamborn, Mr. Jones, Mr. Chaffetz, Mr. Poe of Texas, and Mr. Akin) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to include in the definition of the term aggravated felony a criminal violation committed by an alien who unlawfully entered the United States. 
 
 
1.Short titleThis Act may be cited as the One Strike Act. 
2.Criminal violations by aliens entering unlawfullySection 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)) is amended— 
(1)by striking and at the end of subparagraph (T); 
(2)by striking the period and inserting ; and at the end of subparagraph (U); and 
(3)by inserting after subparagrah (U) the following: 
 
(V)an offense committed in the United States for which a term of imprisonment may be imposed after the date of the enactment of this subparagraph by an alien who violated section 275(a).. 
 
